DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest a ceramic filter having a pillar-shaped honeycomb structure comprising an outer peripheral side wall; a plurality of first cells disposed on an inner peripheral side of the outer peripheral side wall, extending from a first end surface to a second end surface, opening on the first end surface and having sealing portions on the second end surface; and a plurality of second cells disposed on the inner peripheral side of the outer peripheral side wall, extending from the first end surface to the second end surface, having sealing portions on the first end surface and opening on the second end surface, the plurality of first cells and the plurality of second cells alternately arranged adjacent to each other with porous partition walls interposed therebetween; wherein when observing a plurality of pores from a surface of the partition walls with a laser microscope and plotting an equivalent circle diameter (µm) of each pore on an X-axis and a pore depth (µm) of each pore on a Y-axis on a two-dimensional coordinate system, a slope of a regression line (y/x) obtained by a least squares method in a range of 20 ≤ x ≤ 40 is 0 to 0.20, an average value of the pore depth of the plurality of pores is 2.5 µm to 5.0 µm, and a number density of the plurality of pores is 600/mm2 to 2450/mm2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774